Citation Nr: 1112522	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The appellant served on active duty from October 1974 to May 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

In a July 2007 substantive appeal, the appellant requested a hearing before the Board by videoconference from the RO.  The appellant withdrew the request in writing in November 2007.  

In June 2008, the appeal was certified, received by the Board, and transferred to the Veteran's national representative for review.  The appeal was returned to the Board in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

The appellant served as a U.S. Marine Corps field radio operator.  He received an honorable discharge for unsuitability prior to completion of the minimum 24 months of continuous active duty.  See 38 C.F.R. § 3.12a (2010).  The appellant contends that his acquired psychiatric disorders first manifested in service or are related to a personal assault in service.  

Service treatment records showed that the appellant sought treatment in October 1975 for trauma to the right eye during a fist fight three days earlier.  An examiner noted no vision deficit and prescribed medication for pain and headache.  There was no follow up treatment.  There is no evidence in the claims file of any disciplinary action related to the fight.  The appellant was transferred to an overseas base in November 1975.  

In December 1975, a military chaplain referred the appellant for medical treatment after he expressed feelings of hate for his mother.  In January 1976, a military psychiatrist examined the appellant and noted his reports of a troubled pre-service family history and a dream and thoughts of killing his mother.  The psychiatrist noted that the family history indicated a realistic reason for the thoughts but that the appellant would not likely act on them.  The appellant also expressed problems adjusting to military life.  The psychiatrist concluded that there was no evidence of psychosis, neurosis, or neurologic disease and that no psychiatric treatment was required.  The psychiatrist diagnosed immature personality disorder and concluded that the appellant was not motivated to complete his enlistment because of a defective attitude and was likely to become a disciplinary problem.  The psychiatrist recommended an administrative discharge.  There are no records of any further military treatment, and the Veteran received an administrative discharge under honorable conditions after 19 months, 21 days of active service.  

In November 2006, a VA Advanced Practice Registered Nurse (APRN) noted the Veteran's reports of his pre-service family history, post-service marital and employment problems, and current symptoms of insomnia, sadness, anxiety, isolation, guilt, worthlessness, and poor concentration and memory.  The appellant reported that his symptoms of depression began in 2002 after three physical injuries.  The appellant lost his job in 2004 because of a back injury.  The APRN diagnosed major depression.  The APRN did not note any reports by the appellant of events in service or relate any symptoms or diagnosis to service.  The APRN did note that the appellant was applying for Social Security Administration disability benefits for unspecified disorders.  

In a June 2006 letter to a member of Congress, the appellant noted that he injured his back at work in 2001 and 2002 and had been denied SSA benefits on two occasions with a third application pending.  

In February 2007, a VA compensation and pension psychiatrist noted a review of the claims file, examined the Veteran, provided a detailed report and concluded that the appellant's depressive disorder was not related to military service.  

In February 2007, the RO denied service connection for depression because the appellant was diagnosed with a personality disorder in service and because VA examiners did not associate the current depressive disorder with any aspect of service.  In a March 2007 notice of disagreement, the appellant described the circumstances of an injury in a fight while on leave in 1975 and subsequent treatment for a concussion at a private hospital.  The appellant contended that the assault aggravated his depression.  

In June 2007, the ARNP noted the Veteran's report of the circumstances of a physical assault while on leave in 1975 and his subsequent severe headaches, bad dreams, and anger.  The ARNP noted that the appellant reported the assault to his platoon sergeant and was offered a transfer and medical discharge for mental health problems.  The ARNP diagnosed PTSD in addition to major depressive disorder.  

In February 2008, a VA attending psychiatrist noted a review of unspecified records and concluded that the appellant's suicidal ideations and recurrent nightmares of killing his mother and several others warranted a diagnosis of major depression, severe, with psychotic features with associate alcohol dependence and  polysubstance abuse.  The attending psychiatrist did not address any aspects of the personal assault in 1975, the physical injuries in 2002, or diagnose PTSD.  

Although it is not clear whether the appellant has been awarded SSA benefits for any disability including a psychiatric disorder, the appellant indicated to clinicians and member of Congress that he was repeatedly seeking those benefits.  The Board concludes that he likely underwent medical examinations.  Although generally VA is not bound by any determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the diagnosis of PTSD, initial mental disorder examinations must be performed by board certified or eligible psychiatrists, licensed doctoral-level psychologists, or other mental health professionals under close supervision by those psychiatrists or psychologists.  Veterans Benefits Manual, M-21MR, III.iv.3.D.18.d. (2011).  Further, as the record showed that the appellant was diagnosed with several different psychiatric disorders, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this case, an initial diagnosis of PTSD was made by an APRN.  Moreover, in an April 2008 supplementary statement of the case, the RO noted the appellant's account of the assault and the APRN's June 2007 diagnosis of PTSD but did not address service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration all medical and adjudicative records associated with the appellant's application for disability benefits starting after 2002.  Associate any records received with the claims file. 

2.  Then, schedule the appellant for a VA mental health examination with a psychiatrist or doctoral-level psychologist.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the veteran's psychiatric symptoms including any diagnoses in accordance with the criteria of DSM-IV and provide an opinion with rationale whether any disorder is at least as likely as not (50 percent or greater possibility) related to any aspects of service including a personal assault or the symptoms noted by a military psychiatrist in 1966.  The examiner should review and comment on the diagnoses and opinions of the VA ARPN in November 2006 and June 2007, the attending psychiatrist in February 2008, and the VA compensation and pension psychiatrist in February 2007.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for an acquired psychiatric disorder including depression and PTSD.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. .  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


